DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s IDS, filed 12/31/2021, has been considered by the Examiner. However, the Examiner would like to note that the IDS includes a duplicate reference JP2013013724 and also contained multiple references which were placed in the wrong categories (i.e. having US Patent Application Publications listed in the US Patent area, and vice versa, as well as a US Patent being listed in the Foreign Patent area). 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “A cap in combination with perfume wherein the cap comprises a cap container including solid perfume…” It’s unclear if the perfume and solid perfume are supposed to be the same perfume or not. Based on the Applicant’s disclosure, for purposes of further consideration, the claim is being interpreted as stating “A cap in combination with solid perfume wherein the cap comprises a cap container including said solid perfume…” Further clarification is required.
Claim 12 states “A cap in combination with perfume wherein the cap comprises an inner container and an inner container cover, an outer cover and a cap base, the inner container containing perfume…” It’s unclear if the first perfume and the second perfume mentioned in the claim are the same perfume or not. Based on the Applicant’s disclosure, for purposes of further consideration, the claim is being interpreted as stating “A cap in combination with perfume wherein the cap comprises an inner container and an inner container cover, an outer cover and a cap base, the inner container containing said perfume…” Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Canamasas Puigbo (US 2005/0258126) (hereinafter C.P.).
Regarding Claim 1

	C.P. teaches a container (capable of being used as a cap) (Fig. 1, 2, and 3), comprising an outer cover (6a), an inner cover (6b), an inner container (3), and a base (2), characterized in that said outer cover (6a) comprises an outer cover top and an outer cover body protruding from the outer cover top, and said outer cover top and said outer cover body form an inner cavity; said inner cover (6b) opened downward and comprises an inner cover top and an inner cover body protruding from the inner cover top, a first female thread is set on an inner circumference of said inner cover body, and said downward opened inner cover is set in said inner cavity of said outer cover; said inner container (3) opened upward and comprises an inner container bottom and an inner container body protruding from the inner container bottom, a first male thread is set on an outer circumference of said inner container body, and said first male thread matches said first female thread; said base (2) comprises a base top (2b) and a base body (shown below) protruding from the base top, a second female thread (8) is set on an inner circumference of said base body, and said base top is connected to the inner container bottom of the inner container (See Fig. 3) (Paragraphs [0017] – [0019]).
[AltContent: arrow][AltContent: textbox (Base body)]
    PNG
    media_image1.png
    782
    530
    media_image1.png
    Greyscale



Regarding Claim 2

	C.P. teaches said cap further comprises solid perfume (i.e. cosmetic) contained in said inner container (3) (Paragraph [0002]).

Regarding Claim 12

	C.P. teaches a cap in combination with perfume (i.e. cosmetic) wherein the cap comprises an inner container (3) and an inner container cover (6b), an outer cover (6a) and a cap base (2), .

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Canamasas Puigbo (US 2005/0258126) (hereinafter C.P.2).
Regarding Claim 9

	C.P. 2 teaches a cap in combination with solid perfume (i.e. cosmetic) wherein the cap comprises a cap container (3) including said solid perfume (i.e. cosmetic) and further comprising a) a base (7) for connecting the cap to a second container (2) having a container opening, b) the cap container (3) being connected to the base (7), c) a cap container cover (6b) connected to the cap container (Paragraphs [0002] and [0017]-[0019]).

Regarding Claim 10

	C.P. 2 teaches an outer cap cover (6a) connected to the cap container cover (6b) (Paragraph [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2014/0251938) (hereinafter Rose).
Regarding Claim 1

Rose teaches a cap (Fig. 1A, 2A, 2G, and 3A), comprising an outer cover (103), an inner cover (Fig. 2G – 102), an inner container (see the portion of 202 shown below), and a base (shown below), characterized in that said outer cover comprises an outer cover top and an outer cover body protruding from the outer cover top, and said outer cover top and said outer cover body form an inner cavity; said inner cover opened downward comprises an inner cover top (shown below – Fig. 2A) and an inner cover body (shown below – Fig. 2A) protruding from the inner cover top, a first female thread is set on said inner cover body, and said downward opened inner cover is set in said inner cavity of said outer cover; said inner container opened upward and comprises an inner container bottom and an inner container body protruding from the inner container bottom, a first male thread is set on inner container body, and said first male thread matches said first female thread; said base comprises a base top and a base body protruding from the base top, a second female thread is set on said base body, and said base top is connected to the inner container bottom of the inner container (Paragraphs [0033], [0034] and [0039]).

    PNG
    media_image2.png
    852
    371
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    541
    365
    media_image3.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (inner container)][AltContent: textbox (body)][AltContent: ][AltContent: textbox (top)][AltContent: ]
    PNG
    media_image4.png
    667
    345
    media_image4.png
    Greyscale
		    
    PNG
    media_image5.png
    588
    498
    media_image5.png
    Greyscale

an inner circumference of said inner cover body; a first male thread set on an outer circumference of said inner container body; or a second female thread set on an inner circumference of said base body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap the threads in the inner/outer surfaces as they would still result in a threaded connection, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). 

Regarding Claim 2

	Modified Rose teaches all the limitations of claim 1 as stated above. Rose does not teach said cap further comprises solid perfume contained in said inner container. However, the cap including solid perfume is a matter of intended use and because the cap of Rose is capable of including solid perfume, the limitation does not provide patentable distinction over the prior art of record. See MPEP 2112.01 

Regarding Claim 3

	Modified Rose teaches all the limitations of claim 1 as stated above. Rose further teaches said inner container further comprises a washer (110) (Paragraph [0033]).

Regarding Claim 4

	Modified Rose teaches all the limitations of claim 1 as stated above. Rose further teaches said outer cover (103) and said inner cover (shown above) are connected together through a fastener (i.e. threads).

Regarding Claim 6

	Modified Rose teaches all the limitations of claim 1 as stated above. Rose further teaches a package (below – Fig. 1B) comprising the cap and container as claimed in claim 1, further including a second container (shown below – in dotted lines) having a second container opening being set on the top of said second container, a second male thread being set on said second container opening, said second male thread matching said second female thread in the cap (Paragraph [0033]).

    PNG
    media_image6.png
    846
    366
    media_image6.png
    Greyscale

Rose discloses substantially all the limitations of the claim except for the second male thread being set on an outer circumference of said container opening.  Based on the modification to claim 1, it would have appeared obvious to one of ordinary skill in the art to swap the .

Regarding Claim 7

	Modified Rose teaches all the limitations of claim 6 as stated above. Rose further teaches said second container further comprises a washer (110) (Paragraph [0033]).

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rose et al. (US 2014/0251938) (hereinafter Rose).
Regarding Claim 9

	Rose teaches a cap in combination with some form of contents wherein the cap comprises a cap container (see the portion of 202 shown below) including said contents and further comprising a) a base (shown below) for connecting the cap to a second container (Fig. 1B above) having a container opening, b) the cap container being connected to the base, c) a cap container cover (102) connected to the cap container.

[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (cap container)]
    PNG
    media_image4.png
    667
    345
    media_image4.png
    Greyscale
		  
Rose does not teach said contents of the cap container being solid perfume. However, the cap container including solid perfume is a matter of intended use and because the cap container of Rose is capable of including solid perfume, the limitation does not provide patentable distinction over the prior art of record. See MPEP 2112.01.

Regarding Claim 10

	Rose teaches an outer cap cover (103) connected to the cap container cover (102), as can be seen in the figures above.

Regarding Claim 11

	Rose teaches all the limitations of claim 9 as shown above. Rose does not teach the cap container is removable from the base.
 Applicant has not disclosed that the cap container being removable from the base provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the cap container being removable from the base does not provide patentable distinction over the prior art of record.

Regarding Claim 12

	Rose teaches a cap (shown above) in combination with some form of contents wherein the cap comprises an inner container (shown above) and an inner container cover (102), an outer cover (103) and a cap base (shown above). 
Rose fails to teach a perfume which at room temperature retains its shape rather than assuming the shape of its container. However, the inner container is capable of containing perfume which at room temperature retains its shape rather than assuming the shape of its container. As such, the intended use claim limitation of the inner container containing perfume which at room temperature retains its shape rather than assuming the shape of its container does not provide patentable distinction over the prior art of record. See MPEP 2112.01.

Regarding Claim 13

	Rose teaches the cap in combination with a bottle (shown above – Fig. 1B) comprising a second, different consumable product (Paragraph [0005]).

Regarding Claim 14

Rose teaches all the limitations of claim 13 as shown above. Rose does not teach the second consumable product being a body wash. However, the bottle of Rose is capable of having the second consumable product being a body wash. As such, the intended use claim limitation of the second consumable product being body wash does not provide patentable distinction over the prior art of record. See MPEP 2112.01.

Regarding Claim 15

	Rose teaches removal of the cap base (shown above) from the bottle when the outer cover (103) is connected to the cap base does not expose the contents (i.e. perfume) to the exterior of the cap.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant argues that Rose does not teach the inner cover as claimed by the Applicant. The Examiner respectfully disagrees. The rejection of claim 1 has been updated above to include an annotated view of the inner cover which more specifically points out the inner cover top and body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733